Detailed Action
Status of Claims
In response to the claims filed 10/20/2022. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “the travel switch operates and transmit a core acquisition signal to the controller” but the drawings and specification give no clear indication how this signal is sent to the controller or detected by the controller or what type of signal it is.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,10-11, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey US pat No 10378347.
In regards to claim 1, Herbert discloses: a base body (4) and a core switch mechanism (Fig 18) provided on the base body (Core switch being interpreted as the whole core transfer apparatus in the invention, with the base body being the general downhole tool) the base body being provided with a core channel (76) in communication with a core barrel (26), (Fig 7-11,17 demonstrate the sequence of operation) wherein the core switch mechanism (261,263,269,262,266) comprises a detection portion (266), a connecting rod assembly (261 connected to 263 connected to 269) and a travel switch (262) which are sequentially arranged and connected along a length direction of the coring instrument; (fig 7-11,18) the detection portion is rotatably installed on the base body and one end thereof is extended into the core channel, (fig 18) so that a core passing through the core channel pushes the detection portion to rotate, (fig 18) (col 13 line 12-17) and the connecting rod assembly is capable of being pulled (pulled by piston 265 or spring 269) by the rotating detection portion to trigger the travel switch (262) to operate (col 13 line 24-28); further comprising a controller (420), wherein when a core pushing rod (71) of the coring instrument pushes a core into the core channel to contact and push the detection portion (266 Fig 18), the travel switch operates and transmits a core acquisition signal to the controller (col 13 line 19-23), and the controller detects that the core has been acquired (col 13 line 19-23). 

In regards to claim 2, Herbert discloses: wherein an elastic member (269) is provided at one end of the connecting rod assembly (261 connected to 263 connected to 269) connected with the travel switch (262) and configured to reset the connecting rod assembly after the core passes through the core channel (76), so as to trigger the travel switch. (262) (col 13 line 24-28)

In regards to claim 3, Herbert discloses: comprising a spacer insertion mechanism (col 5 line 57-61) fixed on the base body, (4) wherein the spacer insertion mechanism comprises a slider (65) and a cylinder body, (66) (col 5 line 55-57) an output end of the cylinder body is connected with the slider, (65) and the slider (65) is slidably connected with the base body to push a spacer (62) to the core channel. (65) (Fig 7-10) (col 5 line 55-65)

In regards to claim 4, Herbert discloses: a first housing (4) connected with the base body (Fig 1), the connecting rod assembly (261 connected to 263 connected to 269) comprises a connecting rod (261) and a pull rod (264), two ends of the connecting rod are respectively hinged with the detection portion and the pull rod, (Fig 18) one end of the pull rod away from the connecting rod extends into the first housing, (fig 18 ghost lines) and the travel switch (262 Fig 18 enabling the switch from horizontal to vertical) is provided in the first housing at one end away from the pull rod. (Fig 18 ghost lines (col 13 line 24-28)

In regards to claim 10, Herbert discloses: wherein the base body is provided with an installation cavity in communication with the core channel, (fig 1, 7-9) and the detection portion is installed in the installation cavity through a first rotating shaft. (Fig 18 cavity)

In regards to claim 11, Herbert discloses: wherein the spacer insertion mechanism comprises a rotating arm, (65) the cylinder body is fixed to the base body, (66 spacer holder tube) and an output end of the cylinder body is connected with the slider through the rotating arm to drive the slider to slide. (Fig 7-8) (col 4 line 49-56)

In regards to claim 13, Herbert discloses: wherein the spacer insertion mechanism comprises a second housing (77) fixed to the base body through a bracket (fig 2 shows the key bracket attaching the spacer tube to the drilling section Fig 1 shows 4 pins attaching 77 to the body), the rotating arm is rotatably installed on the bracket and respectively hinged with the slider and the output end of the cylinder body, (Fig 7-8) (col 4 line 49-56) and the cylinder body is provided in the second housing and the output end of the cylinder body extends out of the second housing. (Fig 10 element 66)

	In regards to claim 14, Herbert discloses: wherein the slider spans across the base body, (Fig 7-8) (col 4 line 49-56) two rotating arms (element 60 and 65) are respectively provided at two sides of the base body, (Fig 7-8) (col 4 line 49-56) and each rotating arm and the slider (65) are respectively provided with a first elongated hole (36) and a second rotating shaft (element 22 pulling the rotating arms 60 & 65 connected at the end of 60) for a hinged connection. (Fig 7-8) (col 4 line 49-56)

In regards to claim 18, Herbert discloses: wherein the core detection device  further comprises a displacement detector (Col 7 line 14-25 various position sensors and potentiometers described in determining the displacement of various areas of the coring tool) the controller is electrically connected with the displacement detector and the travel switch respectively (col 7 line 40-41), the displacement detector is provided on the core pushing rod (col 7 line 25-29) and the controller is configured to calculate a core length according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch (col 8 line 38-42). 

In regards to claim 19, Herbert discloses: wherein the core detection device  further comprises a displacement detector (Col 7 line 14-25 various position sensors and potentiometers described in determining the displacement of various areas of the coring tool) the controller is electrically connected with the displacement detector and the travel switch respectively (col 7 line 40-41), the displacement detector is provided on the core pushing rod (col 7 line 25-29) and the controller is configured to calculate a core length according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch (col 8 line 38-42).

In regards to claim 20, Herbert discloses: wherein the core detection device  further comprises a displacement detector (Col 7 line 14-25 various position sensors and potentiometers described in determining the displacement of various areas of the coring tool) the controller is electrically connected with the displacement detector and the travel switch respectively (col 7 line 40-41), the displacement detector is provided on the core pushing rod (col 7 line 25-29) and the controller is configured to calculate a core length according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch (col 8 line 38-42).

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record as well as Massey teaching the newly added limitations.

Allowable Subject Matter
Claims 5-9, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        

/Nicole Coy/Primary Examiner, Art Unit 3672